UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2328


K.A. HOLDINGS LTD. OF NEW YORK, a/k/a K.A. Holdings of New
York, Inc., a/k/a K.A. Holdings of New York, Ltd., a/k/a
K.A. Holdings, Ltd.,

                Plaintiff – Appellee,

          v.

CHRISTOPHER CHAGARIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:09-cv-00487-MOC-DCK)


Submitted:   August 29, 2014             Decided:   September 15, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney A. Dean, Clay A. Campbell, Sr., DEAN GIBSON HOFER &
NANCE, PLLC, Charlotte, North Carolina, for Appellant. David G.
Redding, Joseph R. Pellington, TISON REDDING, PLLC, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Following    a     trial,     a    federal     jury    found        for    the

Appellee      on   its   claims     of     legal    malpractice        and    conversion

against    Christopher         Chagaris,    the    Appellee’s       former    attorney.

The jury awarded the Appellee $793,568.45 in damages and the

district court denied Chagaris’ renewed motion for a directed

verdict.      Chagaris now appeals.             For the reasons that follow, we

affirm.

              Chagaris first argues that the district court erred in

denying his motion for summary judgment, in which he argued that

the legal malpractice claim was barred by the applicable statute

of limitations.          We review de novo a district court’s summary

judgment order.          Providence Square Assocs., L.L.C. v. G.D.F.,

Inc., 211 F.3d 846, 850 (4th Cir. 2000).                       Under North Carolina

law, a three-year statute of limitations applies to actions for

malpractice, and the claim accrues “at the time of the last act

of the defendant giving rise to the cause of action.”                         N.C. Gen.

Stat. § 1-15(c).          The date of the last act giving rise to the

cause    of    action     is    “the     point     in   time    when    the       elements

necessary      for   a    legal    wrong        coalesce.”       Carle       v.    Wyrick,

Robbins, Yates & Ponton, LLP, 738 S.E.2d 766, 770 (N.C. Ct. App.

2013).     “To determine when the last act or omission occurred

[courts] look to factors such as the contractual relationship

between    the     parties,      when    the     contracted-for        services         were

                                            2
complete,    and    when    the    alleged   mistakes      could   no   longer   be

remedied.”       Id. at 771.       We have thoroughly reviewed the record

and the relevant legal authorities and hold that the district

court correctly concluded that the Appellee’s claim of legal

malpractice was not barred by the statute of limitations.

            Chagaris next argues that the district court abused

its discretion in admitting the Appellee’s evidence of damages

when the Appellee failed to comply with Fed. R. Civ. P. 26 and

the evidence failed to meet the business records exception to

the    hearsay     rule.     “We    review    evidentiary      rulings    of     the

district court for abuse of discretion.”              United States v. Caro,

597 F.3d 608, 633 (4th Cir. 2010) (internal quotation marks and

citation omitted).         An abuse of discretion occurs only when “the

[district] court acted arbitrarily or irrationally in admitting

evidence.”       United States v. Williams, 445 F.3d 724, 732 (4th

Cir.   2006)     (internal    quotation      marks   and    citation    omitted).

Based on our review of the record, we conclude that the district

court did not abuse its discretion in admitting the challenged

evidence.

            Finally, Chagaris argues that the Appellee failed to

establish its claim for legal malpractice.                   We review de novo

the denial of a Fed. R. Civ. P. 50(b) motion for judgment as a

matter of law, “viewing the evidence in the light most favorable

to the prevailing party, and will affirm the denial of such a

                                        3
motion unless the jury lacked a legally sufficient evidentiary

basis for its verdict.”              Gregg v. Ham, 678 F.3d 333, 341 (4th

Cir.    2012)      (citation   omitted).           We   conclude,      based     on   the

evidence      at    trial,    that   the    court       did   not    err   in   denying

Chagaris’ renewed motion for a directed verdict.

              Accordingly, we affirm the judgment and the district

court’s    orders.       We    dispense     with    oral      argument     because    the

facts   and     legal   contentions        are   adequately         presented    in   the

materials before this Court and argument would not aid in the

decisional process.



                                                                                AFFIRMED




                                            4